Case 1:15-cv-01031-JFB-SRF Document 574 Filed 11/01/18 Page 1 of 3 PageID #: 35819



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                     )
   HOLOGIC, INC. and CYTYC SURGICAL                  )
   PRODUCTS, LLC,                                    )
                                                     )
                                 Plaintiffs,         )
                                                     )
          v.                                         )   C.A. No. 15-1031-JFB-SRF
                                                     )
   MINERVA SURGICAL, INC.,                           )
                                                     )
                                 Defendant.          )
                                                     )

                              REQUEST FOR ORAL ARGUMENT

         Pursuant to District of Delaware Local Rule 7.1.4, Defendant Minerva Surgical, Inc.

  (“Minerva”) respectfully requests oral argument on its post-trial motions, as follows: (i) Defendant

  Minerva’s Renewed Motion for Judgment as a Matter of Law of No Patent Damages or in the

  Alternative, Motion for a New Trial for Reasonable Royalty (D. I. 521), (ii) Defendant Minerva’s

  Motion for a New Trial for Lanham Act and Breach of Contract (D.I. 523), and (iii) Defendant

  Minerva’s Motion for a Permanent Injunction Under Delaware’s Deceptive Trade Practices Act

  (D.I. 525). Briefing on the motions is now complete.
Case 1:15-cv-01031-JFB-SRF Document 574 Filed 11/01/18 Page 2 of 3 PageID #: 35820



                                            Respectfully submitted,

                                            GREENBERG TRAURIG, LLP

   Of Counsel:                               /s/ Benjamin J. Schladweiler
                                            Benjamin J. Schladweiler (#4601)
   Vera M. Elson                            The Nemours Building
   Dale R. Bish                             1007 North Orange Street
   Christopher D. Mays                      Suite 1200
   WILSON SONSINI GOODRICH & ROSATI, P.C.   Wilmington, DE 19801
   650 Page Mill Road                       (302) 661-7000
   Palo Alto, CA 94304                      schladweilerb@gtlaw.com
   (650) 493-9300
   velson@wsgr.com                          Counsel for Defendant Minerva Surgical, Inc.
   dbish@wsgr.com
   cmays@wsgr.com

   Edward G. Poplawski
   Olivia M. Kim
   Erik Carlson
   Neil N. Desai
   Ty W. Callahan
   WILSON SONSINI GOODRICH & ROSATI, P.C.
   633 West Fifth Street, Suite 1550
   Los Angeles, CA 90071
   (323) 210-2900
   epoplawski@wsgr.com
   okim@wsgr.com
   ecarlson@wsgr.com
   ndesai@wsgr.com
   tcallahan@wsgr.com


  Dated: November 1, 2018
Case 1:15-cv-01031-JFB-SRF Document 574 Filed 11/01/18 Page 3 of 3 PageID #: 35821



                                  CERTIFICATE OF SERVICE

         I, Benjamin J. Schladweiler, hereby certify that on November 1, 2018, I caused the

  foregoing Request for Oral Argument to be served via electronic mail upon the following counsel

  of record:

      Karen L. Pascale                                  Ryan J. Casamiquela
      Pilar G. Kraman                                   ARNOLD & PORTER KAYE SCHOLER LLP
      James L. Higgins                                  10th Floor, Three Embarcadero Center
      YOUNG CONAWAY STARGATT & TAYLOR LLP               San Francisco, California 94111-4024
      Rodney Square                                     ryan.casamiquela@apks.com
      1000 North King Street
      Wilmington, Delaware 19801                        Assad Rajani
      kpascale@ycst.com                                 David A. Caine
      pkraman@ycst.com                                  Philip W. Marsh
      jhiggins@ycst.com                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                        3000 El Camino Real
      Matthew M. Wolf                                   Five Palo Alto Square, Suite 500
      Edward Han                                        Palo Alto, California 94306-3807
      Marc A. Cohn                                      assad.rajani@apks.com
      William Z. Louden                                 david.caine@apks.com
      William Young, Jr.                                philip.marsh@apks.com
      ARNOLD & PORTER KAYE SCHOLER LLP
      601 Massachusetts Avenue, N.W.                    Jennifer A. Sklenar
      Washington, D.C. 20001-3743                       ARNOLD & PORTER KAYE SCHOLER LLP
      matthew.wolf@apks.com                             777 South Figueroa Street, 44th Floor
      ed.han@apks.com                                   Los Angeles, California 90017-5844
      marc.cohn@apks.com                                jennifer.sklenar@arnoldporter.com
      william.louden@apks.com
      william.young@arnoldporter.com                    Counsel for Plaintiffs Hologic, Inc. and
                                                        Cytyc Surgical Products, LLC
      Counsel for Plaintiffs Hologic, Inc. and
      Cytyc Surgical Products, LLC


                                                        /s/ Benjamin J. Schladweiler
                                                        Benjamin J. Schladweiler (#4601)
